Citation Nr: 0009923	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound, fusion of the proximal interphalangeal 
(joint), third finger and partial neuropathy of the median 
nerve, right, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied an increased 
evaluation for residuals of a gunshot wound, fusion of the 
proximal interphalangeal (joint), third finger and partial 
neuropathy of the median nerve, right.  For consistency and 
economy, the Board employs the term "residuals of a gunshot 
wound to the right middle finger" to represent the service-
connected residuals of a gunshot wound, fusion of the 
proximal interphalangeal (joint), third finger and partial 
neuropathy of the median nerve, right. 

In March 2000, the veteran withdrew his request for a hearing 
before a member of the Board.  The case was then forwarded to 
the Board for adjudication.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The residuals of a gunshot wound to the right middle 
finger are manifested by thinness over the proximal 
interphalangeal joint; solid fusion of the proximal 
interphalangeal joint area in good position; and normal 
sensation.  The right middle finger is shorter than the 
ring and index fingers.  

2. Extension of the proximal interphalangeal joint is 10 
degrees and flexion was 10 degrees.  Extension of the 
metacarpal phalangeal joint is 0 degrees and flexion is 
100 degrees.  Extension of the distal interphalangeal 
joint is 20 degrees and flexion is 60 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess 10 percent for 
residuals of a gunshot wound, fusion of the proximal 
interphalangeal (joint), third finger and partial neuropathy 
of the median nerve, right, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5226, Plate III (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected right hand 
condition is more severe than reflected in the appealed 
rating decision.  The veteran asserts that he does not have 
full use of his right hand; that he wears a prosthetic 
support; that arthritis is present; and that he is in 
constant pain on motion.  

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is therefore well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The Board also is satisfied that all relevant 
facts have been properly developed; therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1999).  

The Board observes that the veteran's service-connected 
residuals of a gunshot wound to the right middle finger have 
been rated as 10 percent disabling under Diagnostic Code 5226 
since January 1969.  See 38 C.F.R. § 4.71a.  Under this code 
provision, a 10 percent disability evaluation, which is the 
maximum allowable benefit, is warranted for favorable or 
unfavorable ankylosis of the middle finger.  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995). 

In brief, the veteran incurred an open, comminuted fracture 
of the middle phalanx, right third digit with tendon and 
nerve damage.  The separation examination reflects fusion, 
proximal interphalangeal joint (PIP), third digit, right and 
neuropathy, volar digital nerve, fourth digit, right.  By VA 
examination conducted in December 1968, the right middle 
finger manifested deformity with the finger being shorter 
than normal and the presence of a flexion contracture of the 
distal-phalangeal joint.  There was marked limitation of 
flexion of the middle and distal interphalangeal joints noted 
by active movement and limitation of passive flexion of the 
distal phalangeal joint and no flexion possible of the 
proximal - middle phalangeal joint.  Extension of the distal 
phalangeal joint was not possible by active movement.  There 
was an incisional scar of the dorsum of the middle finger and 
ankylosis of the interphalangeal joint of the proximal-middle 
phalangeal joint.  There was hyperesthesia and hyperalgesia 
on the ulnar and medial aspect sides of the right middle 
finger and on pressure over the entire right middle finger.  
The veteran complained of pain.  

Private treatment records from West Reading Orthopedic 
Surgeons, P.C., dated in June and July 1995, reflect that the 
veteran was an insurance salesman who presented with steadily 
increasing [almost] incapacitating pain about his right hand 
all around the thenar eminence.  The veteran reported that 
the pain kept him up at night and awakened him from a sound 
sleep.  The examiner noted that although the veteran is left-
handed and the [complaints were to his] non-dominant hand, 
the veteran was limited to what he could do secondary to the 
pain.  He medicated the pain with Motrin without relief.  He 
denied any real trauma.  He is an accomplished martial artist 
and he related that he had done some training with blunt 
trauma to the hand, which would be called a ridge hand 
strike.  He recalled nothing that made the [hand] get black, 
blue, or swollen.  He was never into "breaking."  X-rays of 
the right wrist dated in June 1995 reflect that the anterior 
posterior and lateral projections demonstrate stage II-III 
Eaton basal joint arthritic change with loose bodies around 3 
millimeters, diminished joint space and non-bridging 
osteophytes.  The veteran had subluxation of approximately 30 
percent.  He had exquisite tenderness all along the basal 
joint with grinding and crepitus.  He responded very well to 
a local injection and will begin a splinting regimen.  The 
physician noted that possible future surgical options were 
discussed.  The July 1995 note reflects that the veteran 
canceled his appointment.  He said that the injection that 
Dr. M gave him at his last visit had improved him to about 90 
percent.  He did not feel the need to keep the appointment 
and would call if his problem reoccurred.  

The May 1998 VA joints (shoulder, elbow, wrist, hip, knee, 
and ankle) examination reflects that the veteran is 50 years 
old and left hand dominant.  He sustained a gunshot wound to 
the middle finger of the right hand.  He had a fusion of the 
distal interphalangeal joint.  He is self-employed as a 
photographer.  He has been having difficulty with his thumb 
on the right hand for at least the past four years and maybe 
longer.  It is slowly becoming worse and he uses the [right] 
hand in his photography.  The pain is in the wrist and thumb.  
The pain is described as burning.  He is getting to the point 
where he cannot use [the right hand].  He is now wearing a 
plastic cockup brace and a thumb immobilizer.  Changes in the 
weather aggravate "it" to no end.  "It" awakens him at 
night.  He has been eating Darvocet like M&Ms. The physical 
examination revealed a definite problem with involving the 
right upper extremity.  Specifically, the third finger or 
middle finger is shorter than the ring and index finger.  It 
is thinner in the mid-portion and it has a definite 
stiffness.  The examiner saw nothing unusual about the thumb, 
hand, wrist, and forearm after the brace was removed from the 
wrist.  As regards all three major nerves (i.e., median, 
ulnar, and radial), sensation is present.  There are no areas 
of anesthesia.  The radial pulse is of good quality.  The 
skin temperature is normal.  He fans his fingers.  The joints 
of middle finger: metacarpal phalangeal, proximal 
interphalangeal and distal interphalangeal joints are well 
within normal limits.  The middle finger as stated previously 
is thinner and shorter.  The thinness is over the proximal 
interphalangeal joint.  Motions of the middle finger reflect 
that the metacarpal phalangeal joint has 0 degrees of 
extension and 100 degrees of flexion.  The proximal 
interphalangeal joint has 10 degrees of extension and 10 
degrees of flexion 10 degrees - solid fusion.  The distal 
interphalangeal joint has 20 degrees of extension and 60 
degrees of flexion.  Sensation is intact.  On the dorsal 
ulnar side of the proximal interphalangeal joint there are 
two obvious scars on a slight diagonal.  

The May 1998 VA joints examination also reflects that he has 
difficulty with fanning the thumb and circumduction of the 
thumb at the carpal metacarpal joint.  The metacarpal 
phalangeal joint of the thumb manifests 0 degrees of 
extension and 30 degrees of flexion.  The interphalangeal 
joint of the thumb manifests 0 degrees of extension and 70 
degrees of flexion.  Sensation is intact throughout the area 
of the thumb.  The index, ring, and little fingers 
demonstrate normal extension and flexion.  The tips of those 
three fingers touched the proximal palmar crease at the same 
point.  He fans those fingers well.  There was no change in 
sensation.  Range of motion of the wrist reflects 
dorsiflexion of 40 degrees; palmar flexion - proximal of 60 
degrees; radial deviation of 20 degrees; and ulnar deviation 
of 30 degrees.  Range of motion of the forearm reflects 
supination of 70 degrees and pronation of 90 degrees.  The 
examiner reviewed x-rays of the right hand taken in February 
1998.  He noted that the x-rays demonstrated (1) solid fusion 
of the proximal interphalangeal joint area of the third 
finger in good position; (2) markedly advanced arthritic 
changes of the carpal metacarpal joint of the thumb with some 
loose bodies and some lateral displacement of the metacarpal 
of the thumb from the carpal bones; (3) multiple changes 
within several of the carpal bones indicating arthritic 
situation; (4) and no shadow indicating an ulnar projection 
(ulnar styloid) at the wrist joint.  The examiner opined that 
the latter is congenital.  

At the outset, the Board stresses that the right middle 
finger is service-connected, not the right wrist, hand, or 
thumb.  Therefore, symptomatology solely attributable to the 
service-connected right middle finger is for consideration.  
In applying the above schedular rating criteria to the facts 
of this case, the Board finds that the veteran's residuals of 
a gunshot wound to the right middle finger do not warrant an 
evaluation in excess of 10 percent under the Schedule for 
Rating Disabilities.  Neither the private or VA medical 
evidence relates any impairment of function to the right 
middle finger; functional loss was attributed to the non-
service connected right wrist and right thumb.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999); see also DeLuca, supra.  The 
private medical evidence limits its evaluation and discussion 
to the right wrist and thenar eminence.  The May 1998 VA 
examination reflects that the veteran was able to fan the 
fingers of his right hand and some difficulty on fanning the 
thumb.  He manifested a fair degree of motion in the service-
connected right middle finger.  There were scars on the 
dorsal ulnar side of the proximal interphalangeal joint of 
the right middle finger.  Sensation was intact.  The Board 
notes that these findings present no additional disability 
for which the veteran can be compensated.  

The Board has carefully considered the veteran's lay 
statements regarding his complaints of pain and functional 
impairment of his right hand.  Specifically, that he does not 
have full use of his right hand; that he wears a prosthetic 
support; that he has constant pain on motion; and that he has 
arthritis.  For the most part, the clinical evidence 
presented reflects that these symptoms are attributed to the 
non-service connected right wrist and thumb complaints and 
not the service-connected residuals of a gunshot wound to the 
right middle finger, such as difficulty fanning and 
circumduction of the thumb, markedly advanced arthritis of 
the thumb, and a congenital defect of the right wrist.  
Nevertheless, the Board observes that the while the May 1998 
examination report reflects multiple changes within several 
of the carpal bones indicating an arthritic situation, the 
finding was not attributed to the right middle finger.  
Furthermore, the evidence of record indicates by subjective 
and objective findings that the ankylosed right middle finger 
was stable.  While the veteran may well believe that his 
current symptomatology is attributable to the service-
connected residuals of a gunshot wound to the right middle 
finger, as a lay person without medical training or 
expertise, he is not competent to provide probative evidence 
on such an issue.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (lay statements as to medical diagnosis or 
causation are not competent).  Thus, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered, as mandated by 
DeLuca, supra, but do not provide a basis for a disability 
evaluation in excess of 10 percent for the service-connected 
disability under these circumstances.  

As noted previously, a 10 percent rating is the maximum 
allowable benefit available for ankylosis of the middle 
finger regardless of favorable or unfavorable position.  In 
that regard, the Board examines whether a higher rating is 
warranted under other diagnostic criteria.  The veteran's 
service-connected disability is not indicative of ankylosis 
of multiple fingers to warrant a higher evaluation under DCs 
5220 - 5223.  See 38 C.F.R. § 4.71a, Plate III.  As the 
residuals of the gunshot wound to the right middle finger are 
not manifest by extremely unfavorable ankylosis, a 20 percent 
evaluation is not warranted under DC 5154 for amputation of 
the middle finger (more than half of the metacarpal bone is 
lost).  See 38 C.F.R. § 4.71a, DC 5226, Note (1999).  Lastly, 
the evidence of record is not indicative of incomplete 
paralysis, neuritis, or neuralgia of the hand with moderate 
symptoms attributed to the residuals of the gunshot wound to 
the right middle finger to warrant a 20 percent rating under 
DCs 8515, 8615, and 8715.  See 38 C.F.R. § 4.124a (1999).  

Finally, the potential application of various provisions of 
Parts 3 and 4 of the Code have been considered regardless of 
whether or not they were raised by the veteran as required by 
the Court's holding in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) is warranted.  In the instant case, 
however, there has been no showing that the veteran's 
residuals of a gunshot wound to the right middle finger have 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise render 
impracticable the application of the regular schedular 
standards.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  As 
reasoned above, the evidence indicates complaints and 
evaluation of a right wrist and thumb disability, which are 
not service-connected.  In the absence of such findings, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision in this case.  As 
such, the Board determines that the criteria for the 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.  
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a gunshot wound, fusion 
of the proximal interphalangeal (joint), third finger and 
partial neuropathy of the median nerve, right.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound, fusion of the proximal interphalangeal 
(joint), third finger and partial neuropathy of the median 
nerve, right, is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

